                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

BOBBY W. TERRY,              )
               Plaintiff,    )
                             )
v.                           )                    JUDGMENT
                             )
                             )                    No. 5:21-CV-209-FL
U.S. ARMY WOMACK ARMY MEDICAL)
CENTER,                      )
               Defendant.    )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 7, 2021, that this case is dismissed without prejudice for failure to prosecute.

This Judgment Filed and Entered on September 7, 2021, and Copies To:
Bobby W. Terry (Via CM/ECF Notice of Electronic Filing)


September 7, 2021                   PETER A. MOORE, JR., CLERK

                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




           Case 5:21-cv-00209-FL Document 8 Filed 09/07/21 Page 1 of 1
